DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 1/26/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 3 and 6-20 stand rejected. Claims 1-2, 4-5 were previously cancelled. Claims 3 and 6-20 are pending.

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. Applicant argues on Pg8Pr5-Pg9Pr1 that “Such a structure is neither disclosed or suggested by the combination of [the prior art]” Applicant further indicates that Adamek does not disclose a cylindrical surface. The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner further points to primary reference Boggs, which indicates in par. [58] that “the surface of the rotary spinner 14 is at least partially, and is preferably substantially or entirely, covered by a cylindrical porous membrane 62.” Prior art Adamek is provided for disclosing a variable pleat depth, not for a cylindrical porous membrane, which has been shown to be disclosed by Boggs.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boggs et al. (US2014/0010738; hereinafter “Boggs”) in view of Tu et al. (US2005/0274672; hereinafter “Tu”), and further in view of Adamek et al. (US2005/0144916; hereinafter “Adamek”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 3, and 6-11; Boggs discloses a blood filtration device for separating blood into two or more components, comprising: 
A) an outer housing having an interior wall (See Boggs Fig. 1-2, par. [56]; interior wall of cylindrical housing 12); 
B) an internal member mounted interior of the outer housing comprising a rotor having an outer surface defining a circumference with a cylindrical porous membrane disposed thereon for separation of blood into a filtrate that passes through the membrane and a retentate that does not pass through the membrane (See Boggs Fig. 1-2, par. [55-58, 60]; spinner 14 is mounted on the inside of the cylindrical housing, and is covered by cylindrical porous membrane 62 that covers the spinner circumferentially. Whole blood is fed into the inlet conduit 20 where plasma outlet orifice 46 is at the bottom, while small formed components (e.g. platelets, microparticles, etc.) pass and desired cells (e.g., white blood cells) are collected. Manifold may be provided beneath the membrane to collect plasma and direct it through a housing outlet.), wherein the outer surface of the rotor comprises a plurality of discrete circumferential grooves (See Boggs Fig. 1-2, par. [57]; there are multiple circumferential grooves 52 that have horizontal and vertical dimensions.), including a first circumferential groove and a second circumferential groove (See Boggs Fig. 1-2/7; circumferentially between each of the ribs 52 and annular lands 54, there is a groove – i.e. there are multiple grooves), each discrete circumferential groove being defined by a pair of annular lands having a top edge and a bottom and having a uniform depth about the circumference of the rotor (See Boggs Fig. 1-2, par. [57]; annular lands have a surface, and have a depth to it. there are multiple circumferential grooves 52 that have horizontal and vertical dimensions. The depth of the grooves in Fig. 2 show that the depth of the grooves from the ribs as being uniform and are circumferential to the rotor 50), the depth of each discrete circumferential groove being defined as a distance between the top edges of the annular lands and the bottom defining the discrete groove (See Boggs Fig. 1-2, par. [57]; there is a distance between the top of the annular lands 54, and there is a bottom to the groove 56); 
C) the outer housing and internal member being relatively rotatable and defining an annular gap between the outer housing and outer surface of the internal member (See Boggs Fig. 1-2, par. [57, 58]; spinner 14 is mounted on the inside of the cylindrical housing, and is covered by porous membrane 62);
D) an inlet for directing fluid into the annular gap (See Boggs Fig. 1-2, par. [55, 107]; blood is fed from inlet conduit 20 through an inlet orifice 22);
E) a first outlet for exiting filtrate passing through the porous membrane (See Boggs Fig. 1-2, par. [60]; plasma outlet 46 communicates with plasma outlet orifice 58); and
F) second outlet for directing from the annular gap retentate remaining in the annular gap (See Boggs at least Fig. 1-2, par. [107]; exit orifice 34 at the bottom of the separator 10).
Boggs does not disclose B) at least the first circumferential groove having a uniform depth different from the uniform depth of the second circumferential groove; and G) wherein the porous membrane comprises a first layer and a second layer, the second layer being supported on the first layer.
However, Boggs indicates that the membrane be made of a number of different types of materials, e.g. fibrous mesh, cast, track etched, or other types of membranes that will be known to hose of skill in the art (See Boggs par. [58]). Boggs further indicates that the process of separating whole blood into smaller components (e.g. concentrated red cells, platelet-rich plasma, platelet-poor plasma, leuko-reduced) for further process or storage is time consuming, labor intensive, and subject to possible human error (See Boggs par. [5]).
Tu relates to the prior art by disclosing a filter membrane that is used to separate the plasma content from human blood (See Tu par. [59]). Tu further discloses that the filter membrane may be made of nylon membrane, polycarbonate membrane, or a combination of the above and the like, and may be placed on top of a circumferential seal element made of Nylon or polycarbonate (See Tu par. [29, 58-59, 63, 65], Fig. 7-8; the combination of polycarbonate membrane and nylon membrane creates a first layer and second layer. There are multiple membranes to help separate a supply of multiple constituents. Additionally, the single filter membrane 24 may be made of nylon, polycarbonate, polysulfone, or combinations of the like, i.e. there are multiple layers of the filter membrane 24, which are supported on each other. In an alternative interpretation, the filter membrane 24 is placed upon a seal of nylon or polycarbonate.), which creates a multilayered filter membrane with each having a varying porosity. Tu further discloses that there may be a plurality of filter membranes spaced apart and with different separation characteristics for separating a supply of multiple constituents (See Tu par. [29, 59, 65], Fig. 8; the filter membranes 82 and 83 are placed so that they may separate out multiple constituents of the blood). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Boggs’ plasmapheresis membrane that utilizes a polycarbonate membrane with Tu’s porous multilayered membranes that has different separation characteristics, in order to separate multiple constituents from the blood (e.g. RBC, white cells, platelet, plasma, and other minor components) (See Tu par. [29, 59, 65], Fig. 8; the filter membranes 82 and 83 are placed so that they may separate out multiple constituents of the blood), since Boggs indicates that the process of further separating out the smaller constituents of the blood is time consuming, labor intensive, and subject to possible human error (See Boggs par. [5]).
The combination further does not disclose B) at least the first circumferential groove having a uniform depth different from the uniform depth of the second circumferential groove.
Boggs however does indicate that there are a number of various factors known to affect the filtration flow rate, such as the effective area of the membrane (See Boggs, par. [61]). Thus, there needs to be an effective membrane area in order to enhance the filtration characteristics of the filter (See Boggs par. [17]).
Adamek relates to the invention by disclosing filter media and ways to extend the filter life or increasing the filter media per given volume (See Adamek abstract). Adamek further discloses that within cylindrical filtering elements, the pleat depth, density, and spacing will vary as a function of the media inner diameter (See Adamek Fig. 2-5, par. [51-52, 54-55]; the pleat depth and density is altered along the filter). Adamek indicates that utilizing a variable pleat depth may increase the media surface area available (See Adamek par. [54]), which further increases the total surface contact with the fluid being filtered.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering layer with Adamek’s utilization of variable pleat depths within the filter, in order to increase the increase the media surface area available, (See Adamek par. [54]), which further increases the total surface contact with the fluid being filtered; since Boggs indicates that the effective membrane area affects the filtration flow rate.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 3: The device of claim 6, wherein the first and/or second layer comprises at least one of a fibrous mesh membrane, cast membrane, and track-etched membrane (See Boggs par. [58]; fibrous mesh, cast, or track etched membranes). 
Claim 7: The device of claim 6, wherein the fluid comprises whole blood (See Boggs par. [52]; whole blood obtained from an individual human donor), the filtrate primarily comprises plasma and/or platelets, and the retentate primarily comprises blood cells (See Boggs Fig. 1-2, 9-12, par. [76, 107]; the whole blood enters separator 108, where separated RBC’s (red blood cells) and plasma exit the bottom). 
Claim 8: The device of claim 6, wherein a first axial portion of the outer surface comprises circumferential grooves having a first groove depth, and a second axial portion of the outer surface comprises circumferential grooves having a second groove depth different from the first groove depth (See Boggs par. [53, 54, 57, 64], Fig. 1-2; the circumferential grooves or ribs 52 contain a vertical and horizontal dimension in towards the center of the filter. Both dimensions (e.g. length and width) are two separate depth values. See Adamek Fig. 2-5, par. [51-52, 54-55]; the pleat depth and density is altered along the filter.). 
Claim 9: The device of claim 6, wherein the circumferential grooves have incrementally increasing groove depths along a length of the outer surface from 0.033 inches to 0.099 inches (See Boggs par. [54]; the shear gap may vary along the axial direction with an increasing gap width of 0.025 – 0.0075 inches). 
Claim 10: The device of claim 9, wherein the increasing groove depths proceed in a direction from a first end of the interior member proximal to the inlet to a second end of the interior member proximal to the first outlet and/or the second outlet (See Boggs Fig. 1-2, par. [54, 55]; the increasing gap width in the direction of flow to limit hemolysis. The flow goes from inlet 20 through inlet orifice 22, to the top of the spinner 14, and exits the housing at exit orifice 34.).
Claim 11: The device of claim 6, wherein the first layer of the porous membrane is an inner layer comprising nylon or polyester and the second layer of the porous membrane is an outer layer comprising polycarbonate or polyethersulfone (See Tu par. [29, 59, 65], Fig. 7-8; the combination of polycarbonate membrane and nylon membrane creates a first layer and second layer. There are multiple membranes to help separate a supply of multiple constituents.). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boggs, Tu, and Adamek as applied to claim 6 above, and further in view of Fislage et al. (US2010/0163488; hereinafter “Fislage”) and Umeda et al. (US2014/0072954; hereinafter “Umeda”).
Applicant’s claims are toward an apparatus.
Regarding claim 12, the combination of Boggs, Tu, and Adamek discloses the device of claim 6 (See combination supra), wherein at least one of the first and second layers of the porous membrane comprises pores having sizes in the range of 0.2 microns to 5 microns (See Boggs par [58]; membrane 62 has pores of 0.6 microns, or 3-5 microns, however other pore sizes may alternatively be used). The combination does not disclose at least one of the first and second layers comprises a thickness of 40 to 80 microns and an air permeability of 50 to 130 cc/cm2/sec. The combination does however utilize filters to separate out particular components from blood (See Boggs par. [58]; separating out platelets, micro particles, white blood cells, etc.).
However, Fislage discloses utilizing a membrane in the field of plasmapheresis (See Fislage par. [2, 51]). Fislage suggests that the size of the membrane, i.e. wall thickness, can be varied within relatively wide ranges whereby it is possible to adapt the membrane to different intended uses (See Fislage par. [51]). In this case, for the use of the membrane in plasmapheresis (as well as other blood processes such as haemodialysis, haemodiafiltration, and haemofiltration), the wall thickness of the membrane is typically 10-70 µm (See Fislage par. [51]).
Furthermore, Umeda discloses a preparation material, which includes a nonwoven fabric, to separate out components from blood (See Umeda par. [29]). The separated components from blood include removal of granulocytes while collecting mononuclear cells (See Umeda par. [29]). Umeda discloses that the preparation material includes a nonwoven fabric made of a polyamide resin, including nylon (See Umeda par. [35]). The nylon nonwoven fabrics have an air permeability of at least 10 mL/cm2/sec (1 mL/cm2/sec = 1 cc/cm2/sec) but not more than 75 mL/cm2/sec (See Umeda par. [36]). Umeda suggests that when the air permeability is less than 10 mL/cm2/sec, it may not allow the desired cells (i.e. mononuclear cells) pass through because of its too small apertures; conversely when the air permeability is greater than 75 mL/cm2/sec, the filtration capabilities of the desired cells is too poor due to excessively sized apertures (See Umeda par. [36]). Furthermore, the use of the polyamide resin prevents granulocytes from being washed out with the applied washing solution, and thereby contaminating a flow-through from a mononuclear cell preparation device, and therefore can enable high-yield, efficient preparation of the mononuclear cells while reducing granulocyte contamination (See Umeda par. [35]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the combination’s filter layer to have a particular filter thickness of 40-80 microns with Fislage’s membrane that has a thickness of 10-70 µm in order to have a membrane that is suitable enough to utilize in blood processes, such as plasmapheresis, haemodialysis, haemodiafiltration, and haemofiltration (See Fislage par. [51]), and a filter material to have a particular air permeability of 50 to 130 cc/cm2/sec with Umeda’s preparation material that has an air permeability of 10 mL/cm2/sec (1 mL/cm2/sec = 1 cc/cm2/sec) but not more than 75 mL/cm2/sec (See Umeda par. [36]) in order to have a filter layer that contains a suitable aperture size to allow the desired blood components to flow through the filtration layer. 

Claim(s) 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boggs et al. (US2014/0010738; hereinafter “Boggs”) in view of Tu et al. (US2005/0274672; hereinafter “Tu”), and further in view of Adamek et al. (US2005/0144916; hereinafter “Adamek”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 13-18, and 20; Boggs discloses a blood filtration device for separating blood into two or more components, comprising:
A) an outer housing having an interior wall (See Boggs Fig. 1-2, par. [56]; interior wall of cylindrical housing 12);
B) an internal member mounted interior of the outer housing comprising a rotor having an outer surface defining a circumference with a cylindrical porous membrane disposed thereon for separation of blood into a filtrate that passes through the membrane and a retentate that does not pass through the membrane (See Boggs Fig. 1-2, par. [55-58, 60]; spinner 14 is mounted on the inside of the cylindrical housing, and is covered by cylindrical porous membrane 62 that covers the spinner circumferentially. Whole blood is fed into the inlet conduit 20 where plasma outlet orifice 46 is at the bottom, while small formed components (e.g. platelets, microparticles, etc.) pass and desired cells (e.g., white blood cells) are collected. Manifold may be provided beneath the membrane to collect plasma and direct it through a housing outlet.), wherein the outer surface of the rotor comprises a plurality of discrete circumferential grooves (See Boggs Fig. 1-2, par. [57]; there are multiple circumferential grooves 52 that have horizontal and vertical dimensions.), including a first circumferential groove and a second circumferential groove See Boggs Fig. 1-2/7; circumferentially between each of the ribs 52 and annular lands 54, there is a groove – i.e. there are multiple grooves, each discrete circumferential groove being defined by a pair of annular lands having a top edge and a bottom and having a uniform depth about the circumference of the rotor (See Boggs Fig. 1-2, par. [57]; annular lands have a surface, and have a depth to it. there are multiple circumferential grooves 52 that have horizontal and vertical dimensions. The depth of the grooves in Fig. 2 show that the depth of the grooves from the ribs as being uniform and are circumferential to the rotor 50), the depth of each discrete groove being defined as a distance between the top edges of the annular lands and the bottom defining the discrete groove (See Boggs Fig. 1-2, par. [57]; there is a distance between the top of the annular lands 54, , and there is a bottom to the groove 56);
C) an opening disposed at an end of the outer surface leading to an interior of the internal member (See Boggs Fig. 1-2, par. [56, 60]; outlet 46 at the bottom of the device connects with central bore 76, which leads to the interior the membrane 62);
D) a plurality of longitudinal grooves interconnecting the circumferential grooves (See Boggs Fig. 1-2; par. [57]; circumferential grooves 52 are interconnected by longitudinal grooves 56);
E) the outer housing and internal member being relatively rotatable and defining an annular gap therebetween (See Boggs Fig. 1-2, par. [57, 58]; spinner 14 is mounted on the inside of the cylindrical housing, and is covered by porous membrane 62);
F) an inlet for directing fluid into the annular gap (See Boggs Fig. 1-2, par. [55, 107]; blood is fed from inlet conduit 20 through an inlet orifice 22);
G) a first outlet in communication with the interior of the internal member for releasing filtrate passing through the porous membrane (See Boggs Fig. 1-2, par. [60]; plasma outlet 46 communicates with plasma outlet orifice 58); and
H) a second outlet for directing from the annular gap retentate remaining in the annular gap (See Boggs at least Fig. 1-2, par. [107]; exit orifice 34 at the bottom of the separator 10).
Boggs does not disclose B) at least the first circumferential groove having a uniform depth different from the uniform depth of the second circumferential groove; and I) wherein the porous membrane comprises a first layer and a second layer, the second layer being supported on the first layer.
However, Boggs indicates that the membrane be made of a number of different types of materials, e.g. fibrous mesh, cast, track etched, or other types of membranes that will be known to hose of skill in the art (See Boggs par. [58]). Boggs further indicates that the process of separating whole blood into smaller components (e.g. concentrated red cells, platelet-rich plasma, platelet-poor plasma, leuko-reduced) for further process or storage is time consuming, labor intensive, and subject to possible human error (See Boggs par. [5]).
Tu relates to the prior art by disclosing a filter membrane that is used to separate the plasma content from human blood (See Tu par. [59]). Tu further discloses that the filter membrane may be made of nylon membrane, polycarbonate membrane, or a combination of the above and the like, and may be placed on top of a circumferential seal element made of Nylon or polycarbonate (See Tu par. [29, 58-59, 63, 65], Fig. 7-8; the combination of polycarbonate membrane and nylon membrane creates a first layer and second layer. There are multiple membranes to help separate a supply of multiple constituents. Additionally, the single filter membrane 24 may be made of nylon, polycarbonate, polysulfone, or combinations of the like, i.e. there are multiple layers of the filter membrane 24, which are supported on each other. In an alternative interpretation, the filter membrane 24 is placed upon a seal of nylon or polycarbonate.), which creates a multilayered filter membrane with each having a varying porosity. Tu further discloses that there may be a plurality of filter membranes spaced apart and with different separation characteristics for separating a supply of multiple constituents (See Tu par. [29, 59, 65], Fig. 8; the filter membranes 82 and 83 are placed so that they may separate out multiple constituents of the blood). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Boggs’ plasmapheresis membrane that utilizes a polycarbonate membrane with Tu’s porous multilayered membranes that has different separation characteristics, in order to separate multiple constituents from the blood (e.g. RBC, white cells, platelet, plasma, and other minor components) (See Tu par. [29, 59, 65], Fig. 8; the filter membranes 82 and 83 are placed so that they may separate out multiple constituents of the blood), since Boggs indicates that the process of further separating out the smaller constituents of the blood is time consuming, labor intensive, and subject to possible human error (See Boggs par. [5]).
The combination further does not disclose B) at least the first circumferential groove having a uniform depth different from the uniform depth of the second circumferential groove.
Boggs however does indicate that there are a number of various factors known to affect the filtration flow rate, such as the effective area of the membrane (See Boggs, par. [61]). Thus, there needs to be an effective membrane area in order to enhance the filtration characteristics of the filter (See Boggs par. [17]).
Adamek relates to the invention by disclosing filter media and ways to extend the filter life or increasing the filter media per given volume (See Adamek abstract). Adamek further discloses that within cylindrical filtering elements, the pleat depth, density, and spacing will vary as a function of the media inner diameter (See Adamek Fig. 2-5, par. [51-52, 54-55]; the pleat depth and density is altered along the filter). Adamek indicates that utilizing a variable pleat depth may increase the media surface area available (See Adamek par. [54]), which further increases the total surface contact with the fluid being filtered.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering layer with Adamek’s utilization of variable pleat depths within the filter, in order to increase the increase the media surface area available, (See Adamek par. [54]), which further increases the total surface contact with the fluid being filtered; since Boggs indicates that the effective membrane area affects the filtration flow rate.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 14: The device of claim 13, wherein at least three longitudinal grooves interconnect the circumferential grooves, at least one of which coincides with the opening disposed at the end of the outer surface and at least one of which does not coincide with the opening disposed at the end of the outer surface (See Boggs Fig. 1; there are at several (at least 3) longitudinal grooves that extend in the axial direction of the filter. The furthest groove of Fig. 1 coincides with the opening of the outer surface.). 
Claim 15: The device of claim 13, wherein a first axial portion of the outer surface comprises circumferential grooves having a first groove depth, and a second axial portion of the outer surface comprises circumferential grooves having a second groove depth different from the first groove depth (See Boggs par. [53, 54, 57, 64], Fig. 1-2; the circumferential grooves or ribs 52 contain a vertical and horizontal dimension in towards the center of the filter. Both dimensions (e.g. length and width) are two separate depth values. See Adamek Fig. 2-5, par. [51-52, 54-55]; the pleat depth and density is altered along the filter.). 
Claim 16: The device of claim 13, wherein the circumferential grooves have incrementally increasing groove depths along a length of the outer surface from 0.033 inches to 0.099 inches (See Boggs par. [54]; the shear gap may vary along the axial direction with an increasing gap width of 0.025 – 0.0075 inches).
 Claim 17: The device of claim 16, wherein the increasing groove depths proceed in a direction from a first end of the interior member proximal to the inlet to a second end of the interior member proximal to the first outlet and/or the second outlet (See Boggs Fig. 1-2, par. [54, 55]; the increasing gap width in the direction of flow to limit hemolysis. The flow goes from inlet 20 through inlet orifice 22, to the top of the spinner 14, and exits the housing at exit orifice 34.). 
Claim 18: The device of claim 13, wherein the porous membrane comprises a first layer and a second layer and wherein the first layer is an inner layer comprising nylon or polyester and the second layer is an outer layer comprising polycarbonate or polyethersulfone (See Tu par. [29, 59, 65], Fig. 7-8; the combination of polycarbonate membrane and nylon membrane creates a first layer and second layer. There are multiple membranes to help separate a supply of multiple constituents.). 
Claim 20: The device of claim 13, wherein at least one of the first and second layers comprises at least one of a fibrous mesh membrane, cast membrane, and track-etched membrane (See Boggs par. [58]; fibrous mesh, cast, or track etched membranes).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boggs, Tu, and Adamek as applied to claim 13 above, and further in view of Fislage et al. (US2010/0163488; hereinafter “Fislage”) and Umeda et al. (US2014/0072954; hereinafter “Umeda”).
Applicant’s claims are toward an apparatus.
Regarding claim 19, the combination of Boggs, Tu, and Adamek discloses the device of claim 13 (See combination supra), wherein the porous membrane comprises a first layer and a second layer (See combination supra; See Tu par. [59], Fig. 7-8; the combination of polycarbonate membrane and nylon membrane creates a first layer and second layer) wherein at least one of the first and second layers comprises pores having sizes in the range of 0.2 microns to 5 microns (See Boggs par [58]; membrane 62 has pores of 0.6 microns, or 3-5 microns, however other pore sizes may alternatively be used). The combination does not disclose at least one of the first and second layers comprises a thickness of 40 to 80 microns and an air permeability of 50 to 130 cc/cm2/sec. The combination does however utilize filters to separate out particular components from blood (See Boggs par. [58]; separating out platelets, micro particles, white blood cells, etc.).
However, Fislage discloses utilizing a membrane in the field of plasmapheresis (See Fislage par. [2, 51]). Fislage suggests that the size of the membrane, i.e. wall thickness, can be varied within relatively wide ranges whereby it is possible to adapt the membrane to different intended uses (See Fislage par. [51]). In this case, for the use of the membrane in plasmapheresis (as well as other blood processes such as haemodialysis, haemodiafiltration, and haemofiltration), the wall thickness of the membrane is typically 10-70 µm (See Fislage par. [51]).
Furthermore, Umeda discloses a preparation material, which includes a nonwoven fabric, to separate out components from blood (See Umeda par. [29]). The separated components from blood include removal of granulocytes while collecting mononuclear cells (See Umeda par. [29]). Umeda discloses that the preparation material includes a nonwoven fabric made of a polyamide resin, including nylon (See Umeda par. [35]). The nylon nonwoven fabrics have an air permeability of at least 10 mL/cm2/sec (1 mL/cm2/sec = 1 cc/cm2/sec) but not more than 75 mL/cm2/sec (See Umeda par. [36]). Umeda suggests that when the air permeability is less than 10 mL/cm2/sec, it may not allow the desired cells (i.e. mononuclear cells) pass through because of its too small apertures; conversely when the air permeability is greater than 75 mL/cm2/sec, the filtration capabilities of the desired cells is too poor due to excessively sized apertures (See Umeda par. [36]). Furthermore, the use of the polyamide resin prevents granulocytes from being washed out with the applied washing solution, and thereby contaminating a flow-through from a mononuclear cell preparation device, and therefore can enable high-yield, efficient preparation of the mononuclear cells while reducing granulocyte contamination (See Umeda par. [35]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the combination’s filter layer to have a particular filter thickness of 40-80 microns with Fislage’s membrane that has a thickness of 10-70 µm in order to have a membrane that is suitable enough to utilize in blood processes, such as plasmapheresis, haemodialysis, haemodiafiltration, and haemofiltration (See Fislage par. [51]), and a filter material to have a particular air permeability of 50 to 130 cc/cm2/sec with Umeda’s preparation material that has an air permeability of 10 mL/cm2/sec (1 mL/cm2/sec = 1 cc/cm2/sec) but not more than 75 mL/cm2/sec (See Umeda par. [36]) in order to have a filter layer that contains a suitable aperture size to allow the desired blood components to flow through the filtration layer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donovan Bui-Huynh/Examiner, Art Unit 1779     


/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779